Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 25, 2015

The Court of Appeals hereby passes the following order:

A16D0039. SPRATT HOWARD v. THE STATE.

      Spratt Howard was convicted of armed robbery and sentenced to life without
parole pursuant to the mandatory sentencing provisions for recidivist offenders under
OCGA § 17-10-7 (c). We affirmed his conviction and sentence on appeal. Howard
v. State, 233 Ga. App. 724 (505 SE2d 768) (1998), overruled in part, Wilson v. State,
277 Ga. 195, 199 (2) (586 SE2d 669) (2003). Howard filed an extraordinary motion
for new trial and a “Motion to Declare Sentence Null, Void, and Not Authorized by
Law.” The trial court denied the motions on July 14, 2015, and Howard filed this
application for discretionary appeal on September 10, 2015. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days after entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. See Boyle v. State, 190 Ga. App. 734 (380 SE2d 57)
(1989). Thus, Howard’s failure to timely file this application deprives this Court of
jurisdiction to consider it. See Hill v. State, 204 Ga. App. 582 (420 SE2d 393)
(1992). Accordingly, this application is hereby DISMISSED. Howard’s motion to
expedite and demand for remand are DISMISSED as MOOT.
Court of Appeals of the State of Georgia
                                     09/25/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.